951 F.2d 1323
293 U.S.App.D.C. 56
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Joseph A. BONACCI, Petitionerv.COMMISSIONER OF INTERNAL REVENUE, Respondent
No. 90-1208.
United States Court of Appeals, District of Columbia Circuit.
Dec. 5, 1991.

Before HARRY T. EDWARDS, SILBERMAN and STEPHEN F. Williams, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion to dismiss appeal for lack of jurisdiction, or, in the alternative, motion to transfer appeal for improper venue, and the response thereto;  the Tax Court's order dated June 14, 1991;  Bonacci's brief in support of notice of appeal filed July 15, 1991 and the response thereto;  appellee's brief and the answer thereto, it is


2
ORDERED that the motion to dismiss the appeal for lack of jurisdiction be denied.   It is evident that Bonacci had no control over the disposition of his motion to vacate the decision of the Tax Court (the "motion") once he delivered it to the prison officials for photocopying.   In light of the circumstances, and in keeping with the principle articulated in  Houston v. Lack, 487 U.S. 266 (1988), we find that the motion in this case was timely filed.   It is


3
FURTHER ORDERED that the motion to transfer appeal for improper venue be granted.   See 26 U.S.C. § 7482(b)(1)(A).


4
The Clerk is directed to send a certified copy of this order and the original file to the United States Court of Appeals for the Tenth Circuit.